fvv-/sr
                                 ELECTRONIC RECORD




COA # 14-13-01102-CR                              OFFENSE: Obstruction or Retaliation


STYLE: LeMarcus Ashontay Christmas v The State of Texas    COUNTY: Fort Bend

COA DISPOSITION: Affirmed                         TRIAL COURT: 434th District Court


DATE: April 14.2015    Publish: Yes               TC CASE #:12-DCR-059643




                                IN THE COURT OF CRIMINAL APPEALS




STYLE: LeMarcus Ashontay Christmas v The State of Texas

CCA#


          APPELLANTS                  Petition
                                                              SW-& W./f
                                                 CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:

         tet?L£et>                               JUDGE:

DATE: _    0?/ufe
           UV/^i,/J&lj:                          SIGNED:                       PC:

JUDGE:     ^M./1la^^                             PUBLISH:                      DNP:




                                                                                      MOTION FOR


                                                          FOR REHEARING IN CCA IS:


                                                      JUDGE:


                                                                               ELECTRONIC RECORD